NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG ROSS; NATALIE OPERSTEIN,                  No.    17-56564

                Plaintiffs-Appellants,          D.C. No. 2:16-cv-03778-ODW-JC

 v.
                                                MEMORANDUM*
THE BOARD OF TRUSTEES OF
CALIFORNIA STATE UNIVERSITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Craig Ross and Natalie Operstein appeal pro se from the district court’s

order denying their motion to reopen. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Adams v. Cal. Dep’t of Health

Servs., 487 F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by Taylor v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sturgell, 553 U.S. 880, 904 (2008). We affirm.

      The district court did not abuse its discretion in denying appellants’ motion

to reopen because the instant action is duplicative of an earlier-filed action, Ross, et

al. v. White, et. al., No. 2:17-cv-04149-ODW-JC. See Adams, 487 F.3d at 689 (in

determining whether a later-filed action is duplicative, this court examines

“whether the causes of action and relief sought, as well as the parties or privies to

the action, are the same”).

      The district court did not abuse its discretion in denying appellants’ motion

for reconsideration because appellants failed to establish any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration under Fed. R.

Civ. P. 59(e) and 60(b)); see also C.D. Cal. R. 7-18 (grounds for reconsideration

under local rules); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (standard

of review for compliance with local rules).

      The district court did not abuse its discretion in denying appellants’ motions

to disqualify Judge Wright and Judge Ogluin. See United States v. Johnson, 610

F.3d 1138, 1147-48 (9th Cir. 2010) (standard of review and standard for recusal).

      The district court did not err in denying appellants’ request to issue a

                                           2                                     17-56564
summons. See Fed. R. Civ. P. 4(b) (requiring that a complaint be filed before a

plaintiff may request a summons).

      Appellants’ requests to disqualify Judge Wright, set forth in their reply

briefs, are denied.

      Appellants’ motion for judicial notice (Docket Entry No. 17) is granted.

      AFFIRMED.




                                         3                                    17-56564